Citation Nr: 0020316	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-09 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 20, 1996, rating decision by the 
Buffalo, New York, Regional Office (RO) of he Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for hepatitis C as not well grounded.  The 
rating board denied service connection for birth defects of 
his children, claimed as residuals of exposure to Agent 
Orange, on the same basis.  The Board reviewed the appeal on 
April 30, 1999, at which time it denied service connection 
for birth defects of the veteran's children and remanded the 
issue of entitlement to service connection for hepatitis C to 
the RO for additional evidentiary development and 
readjudication.  The RO subsequently reviewed additional 
evidence received pursuant to the remand and confirmed its 
prior denial of service connection for hepatitis C.  The 
issue of entitlement to service connection for birth defects 
of the veteran's children has been resolved and is no longer 
before the Board.  


FINDINGS OF FACT

1.  Hepatitis C was not documented during service or until 
many years after separation from service.

2.  The record does not contain adequate credible evidence 
that the post service hepatitis C was contacted in service or 
is in any way related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991); 
38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records contain no reference to complaints or 
findings attributed to hepatitis of any type.  No report of 
examination for separation from service is of record.

The veteran filed his original claim for VA disability 
compensation in September 1970.  The claim was limited to a 
request for service connection for a stomach disorder.

The veteran filed a claim for service connection for 
hepatitis C in August 1995, claiming that he suffered from 
periodic bouts of dehydration, chills, sweats, and diarrhea 
due to the disorder.  In response to a September 14 letter 
from the RO requesting evidence of continuity of treatment 
from the date of discharge from service the veteran submitted 
signed authorizations for the release of records by the 
Trumansburg Medical Group, the Putnam County Hospital and Dr. 
"Firziato."  The authorizations identified the city but not 
the street addresses for each of these medical care 
providers.  A follow-up letter requesting complete addresses 
was mailed to the veteran on September 5, 1995.  No response 
was received.  On the basis of the foregoing record, the RO 
denied the veteran's service connection claim on April 20, 
1996.

In September 1997 the veteran submitted a copy of a surgical 
pathology report from the Corning Hospital showing findings 
on a liver biopsy obtained in July 1997.  The report noted a 
clinical history of a prior liver biopsy in 1992 which had 
shown mild inflammation and no fibrosis.  The biopsy findings 
were interpreted to show histologic changes consistent with 
chronic hepatitis C infection of moderate severity.  The 
pathologist indicated that the description of the 1992 liver 
biopsy suggested that the current tissue had shown 
progression of inflammation.  

The veteran underwent a VA examination in December 1997.  He 
reported that in 1972 he had complained to his private 
physician of considerable fatigability and that laboratory 
tests had confirmed that he had hepatitis C.  A liver biopsy 
done at that time had confirmed the diagnosis.  The veteran 
related that since then he had been able to work full time as 
a carpenter but that his doctor ran periodic liver function 
tests which showed slow deterioration.  He eventually was 
sent to a specialist in Boston and had recently started a 
program of Interferon injections and Ribavirin tablets.  The 
veteran advised that he was to continue this regimen for a 
period of three months and then return to Boston to determine 
whether control of the hepatitis was being established.  If 
not, or if he was absolutely intolerant of the drugs, he 
would be placed on a liver transplant waiting list.  The 
diagnosis was disabling chronic active hepatitis.  In a 
separate statement of conclusions, another physician 
expressed the opinion that it was as likely as not that the 
veteran had contracted hepatitis C while in the service and 
that "service-relationship is accepted."

On June 19, 1999, pursuant to the Board's remand, the RO sent 
a letter to the veteran to request the complete names, 
addresses and dates of treatment from all  health care 
providers who had treated the veteran for symptoms related to 
hepatitis C since service.  Authorization forms for the 
release of records were enclosed.  The veteran did not reply.

The veteran underwent a further VA examination in January 
2000 pursuant to the Board remand.  He stated that he had 
developed symptoms of fatigue and malaise in 1992 which had 
led to the diagnosis of hepatitis C.  He had been biopsied at 
that time and rebiopsied "one year ago" at the Guthrie 
Clinic.  The examiner noted that while in service the veteran 
had undergone surgical removal of warts from his hand and 
further noted that the veteran had consorted with prostitutes 
while in the service.  The veteran's current complaints were 
right upper quadrant discomfort and fatigue.  There was no 
history of exposure to illicit drugs.  His only injections 
were regular immunizations.  A cholecystectomy had been 
performed in 1997.  The report contains the following 
passage:

His service record is not particularly 
helpful in making any decision regarding 
service connection of his hepatitis.  
Certainly, incisions made during removal 
of warts could have been the source as 
well as his contact with prostitutes.  
The time interval from his service career 
and the onset of his symptoms is 
certainly compatible with the diagnosis 
of hepatitis "C."  One cannot state with 
certainty when he acquired the virus, 
however, it seems as likely as not that 
he did contract hepatitis C while he was 
in the military.

The RO returned the opinion and claims file to the examining 
physician for clarification of the basis for the opinion that 
hepatitis C was as likely as not contracted in service.  In 
February 2000, the examiner provided an addendum to the 
earlier report.  The addendum stated that a hepatitis C 
infection was typically mild in the early stages and that it 
is rarely recognized until it has caused significant liver 
damage.  The cycle of disease from infection to significant 
liver damage can take 20 years or more.  The most common 
symptom is fatigue.  The examiner stated that those at risk 
were:  (1) Illicit drug abusers (intravenous or intranasal), 
(2) blood transfusions before 1992, (3) exposure and contact 
with contaminated blood, (4) organ transplant recipients 
before 1992, (5) those who received clotting factor 
concentrates before 1987, (6) contact with contaminated 
needles, (7) very low risk of hepatitis C being transmitted 
through unprotected sex.  The addendum concluded as follows:  

It is possible that the veteran engaged 
in any number of these activities except 
except (sic) for organ transplant and 
clotting factor recipient.  There is no 
record of surgery until after he was 
diagnosed with hepatitis C.  Thereafter, 
it is as likely as not that the veteran 
contracted hepatitis C during his 
military service.


II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

In general, therefore, establishing service connection for a 
disability on a direct basis requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran's claim for hepatitis C is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) 
in that it is "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Once a claimant has met the 
initial burden of submitting evidence sufficient to establish 
a well-grounded claim, the VA has a duty under § 5107(a) to 
assist the claimant in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom Epps v. West, 118 s. CT. 2348 (1998).  
The Board and the RO have made all reasonable efforts to 
obtain examination and treatment records known to exist and 
have scheduled the veteran for two medical examinations in 
connection with his claim.  

The RO's efforts to obtain postservice medical records have 
been frustrated by the veteran's failure to respond to 
letters sent to him in September 1995 and June 1999 
requesting information regarding treatment for hepatitis C 
and authorization to request private medical records.   Where 
the VA requests information relevant to a claim, including a 
physical examination, the veteran's cooperation is essential.  
The Court has stated that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet.App. 480, 483 (1992).  In view of the 
unequivocal legal requirements to which the veteran is 
subject, the actions taken on his behalf must be deemed 
sufficient to satisfy the VA obligation under § 5107, 
notwithstanding that a large quantity of private medical 
records relating to hepatitis C are known to exist and are 
unavailable for review.  

It is undisputed that the symptoms ultimately diagnosed as 
hepatitis C were not manifest during active military service.  
The report of the 1997 VA examination describes a history 
dating back to 1972, though this date apparently represents 
either a typographical error or a misunderstanding on the 
part of the examiner, given that the brief history on the 
liver biopsy report from the Corning Hospital and the further 
history given at the January 2000 examination are consistent 
in identifying 1992 as the year of diagnosis.  If this is so, 
the veteran may nevertheless establish service connection by 
providing evidence demonstrating that the eventual onset of 
hepatitis C was related to his military service.  38 C.F.R. 
§ 3.303(d) (1999).  

To do so, the veteran has the benefit of medical opinions 
recorded by VA examiners following examinations in 1997 and 
2000 to the effect that it was as likely as not that the 
disorder began during service.  In evaluating the probative 
value of medical evidence, the Court has stated, in pertinent 
part:  

The probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993).  The Court 
has also held that the Board may not simply reject the 
medical opinions given, equivocal though they may be, by 
using its own medical judgment.  Obert v. Brown, 5 Vet.App. 
30 (1993).  

In determining the weight to be assigned to the opinions 
favorable to the claim, it is relevant that the language used 
on each occasion (i.e., "as likely as not") apes the 
language often used to implement the standard established by 
the Court to define whether the positive and negative 
evidence relevant to a claim is in relative equipoise for the 
purpose of satisfying the benefit of the doubt rule.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 49 (1990).  Where the evidence on either side of 
a question is equally balanced, service connection may be 
granted.  Or, to use the baseball analogy cited in Gilbert, 
"the tie goes to the runner."  Gilbert, at 55-56.  

An uncritical acceptance of these opinions at face value 
would require that service connection be granted under the 
benefit of the doubt rule.  It is well established, however, 
as noted, that the Board is obligated to determine the 
credibility and probative value of medical evidence and other 
evidence reviewed in connection with claims for benefits, and 
it is also well established that where a doctor's opinion was 
based upon reliance upon the veteran's account of his medical 
history and service background, such opinion has limited 
probative value if based on an inadequate factual premise.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  See also Black v. 
Brown, 5 Vet. App. 177 (1993)  (Medical evidence was found to 
be inadequate where opinions were general conclusions based 
on history furnished by appellant and unsupported by clinical 
evidence.)  

In this case, in the absence of findings in service records 
that would point to any specific reason to believe that the 
veteran was exposed to hepatitis C in service, the examiners 
cite only information provided by the veteran to the effect 
that he underwent wart removals and cavorted with 
prostitutes.  However, the available record does not 
substantiate that the veteran underwent wart removal surgery 
in service.  The warts themselves are documented but there is 
no reference to surgery.  There is understandably no 
documentation of the veteran's claimed activities involving 
prostitutes, and without such documentation there is no means 
to determine the number of occasions on which he sought their 
services, the acts performed, or the use or nonuse of a 
condom.  The basis for the opinions boils down to a listing 
of risk factors and a conjecture as to the extent to which 
such risk factors might explain incurrence the original 
infection of hepatitis C without providing any additional 
probability that the particular risk factors even apply in 
the veteran's case.  The physician who performed the January 
2000 examination points out that the veteran's service 
occurred within the 20-plus-year period in which hepatitis C 
might incubate.  His opinion does not take into account that 
there were many other years included in the potential 
incubation period during which the veteran was not in 
service, and the opinion cites no basis in fact for singling 
out this two-year period as that in which the initial 
infection "as likely as not" occurred.  

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (1996); 
see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(statement from physician about possibility of link between 
chest trauma and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen 
service connection claim); Perman v. Brown, 5 Vet. App. 237, 
241 (1993) (an examining physician's opinion to the effect 
that he cannot give a "yes" or "no" answer to the question 
of whether there is a causal relationship between emotional 
stress associated with post-traumatic stress disorder and 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise 
submitted by an appellant that only raises the possibility 
that there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

The Board is prohibited by law from exercising its own 
independent medical judgment in resolving medical issues 
which arise in appeals that come before it.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The opinions at issue in 
this case, however, are not strictly medical in nature since 
they depend on nonmedical factual assumptions that the Board 
is free to accept or reject.  In this context, the opinions 
contain enough of a speculative or conjectural or 
hypothetical component to undercut their value as evidence to 
support the veteran's claim.  The opinions contain wording 
that is arguably more definite than the wording of the above 
examples, but the lack of correlation to facts documented in 
the record renders them no less speculative.  

The statements of medical opinion lack sufficient credibility 
and probative value to support a finding of service 
incurrence of hepatitis C and there is no other evidence of 
record which would support such a finding.  Consequently, a 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

Service connection for hepatitis C is denied.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

